Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2020 has been entered. 

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4 and 22 rejected under 35 U.S.C. 103 as being unpatentable over Chou (U.S. Patent Pub. No. 2016/0276394) of record, in view of Nakamura (U.S. Patent Pub. No. 2012/0267743) of record, in view of Kuo (U.S. Patent Pub. No. 2005/0274968) of record, in view of TSUJI (U.S. Patent Pub. No. 2012/0267745) of record.
	Regarding Claim 1
	FIG. 1 of Chou discloses a back side illumination (BSI) image sensor, comprising: a semiconductor substrate (104) comprising a front side and a back side opposite to the front side; a photo-sensing device (106) in the semiconductor substrate; an isolation structure (108) disposed in the semiconductor substrate; an insulating structure (118) disposed over the semiconductor substrate on the back side; a color filter (110) over the semiconductor substrate on the back side; a low-n [0028] structure (120) over the semiconductor substrate on the back side and in contact with the color filter, wherein the low-n structure comprises a metal layer (124) and a dielectric layer (130) over the metal layer; a micro-lens (132) over the color filter on the back side; and a micro structure disposed over the semiconductor substrate on the back side, wherein the micro structure comprises a portion of the insulating structure (118) and an anti-reflective coating (ARC 116), wherein the color filter is disposed directly over the micro structure, the insulating structure and the micro structures are disposed between the color filter and the semiconductor substrate, and a top surface of the low-n structure is in direct contact with the micro-lens, a top surface of the color filter is in direct contact with the micro-lens; and the top surface of the low-n structure and the top surface of the color filter are aligned to each other form a flat surface.

	FIG. 10 of Nakamura discloses similar BSI image sensor comprising: a semiconductor substrate (501) comprising a front side and a back side opposite to the front side; a photo-sensing device (502) in the semiconductor substrate; an isolation structure (512) disposed in the semiconductor substrate; an insulating structure (505) disposed over the semiconductor substrate on the back side; a color filter (506) over the semiconductor substrate on the back side; a low-n [0117] structure (509) over the semiconductor substrate on the back side and in contact with the color filter; a micro-lens (507+508) over the color filter on the back side; and a micro structure (interface between 506 and 510) disposed over the semiconductor substrate on the back side, wherein the color filter is disposed directly over the micro structure, the insulating structure and the micro structures are disposed between the color filter and the semiconductor substrate, the insulating structure is coupled to the isolation structure (512), portions of the color filter directly over each of the micro structures respectively have a first thickness, an interface between the color filter and the low-n structure has a second thickness, and the first thickness is greater than the second thickness, and a 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Chou, as taught by Nakamura.  The ordinary artisan would have been motivated to modify Chou in the above manner for the purpose of improving BSI performance (Para. 1 of Nakamura).
	Chou as modified by Nakamura fails to explicitly disclose “a transistor disposed over the front side of the substrate; a plurality of metallization layers over the front side of the substrate”; “the photo-sensing device is between the color filter and the transistor, and between the color filter and the plurality of metallization layers”; “a plurality of micro structures”.
	FIG. 4 of Kuo discloses a similar BSI image sensor, comprising: a plurality of micro structures (53). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Chou, as taught by Kuo.  The ordinary artisan would have been motivated to modify Chou in the above manner for the purpose of increasing the sensitivity (Para. 4 of Kuo).
Chou as modified by Nakamura and Kuo fails to explicitly disclose “a transistor disposed over the front side of the substrate; a plurality of metallization layers over the front side of the substrate”; “the photo-sensing device is between the color filter and the transistor, and between the color filter and the plurality of metallization layers”; “a plurality of micro structures”.

	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Chou, as taught by TSUJI.  The ordinary artisan would have been motivated to modify Chou in the above manner for the purpose of reducing cross-talk (Para. 5 of TSUJI).

	Regarding Claim 3
	FIG. 10 of TSUJI discloses a plurality of micro structures (330) disposed over the substrate on the back side, wherein a sidewall of the micro structures and a plane substantially parallel with a front surface of the semiconductor substrate form an included angle, and the included angle is between about 48° and about 58° [0059].

	Regarding Claim 4
	FIG. 10 of Nakamura discloses the micro structures (interface between 510c and 506) formed over the first surface of the second portion (510c) of the insulating structure comprise a wave pattern in a cross-sectional view.

	Regarding Claim 22
.

Claims 5-9, 15, 21 and 24 rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, in view of Kuo, in view of Miyashita (U.S. Patent Pub. No. 2014/0239431) of record, in view of Chien (U.S. Patent Pub. No. 2015/0243697), in view of Lin (U.S. Patent Pub. No. 2013/0147993) of record.  
	Regarding Claim 5
	FIG. 10 of Nakamura discloses a back side illumination (BSI) image sensor (5) comprising: a semiconductor substrate (501) comprising a front side and a back side opposite to the front side; and a plurality of pixel sensors arranged in an array (FIG. 1), and each of the pixel sensors comprising: a photo-sensing device (502) in the semiconductor substrate; a color filter (506) over the photo-sensing device on the back side; a low-n [0117] structure (509) over the semiconductor substrate on the back side; an isolation structure disposed in the semiconductor substrate, wherein the isolation structure comprises an insulating material (512) and a coating (511) in contact with a bottom surface of the insulating material; 3an insulating structure (510) disposed over the semiconductor substrate on the back side, wherein the insulating structure comprises a micro structure entirely overlap the photo-sensing device; an anti-reflective coating (ARC 513) between the insulating structure and the photo-sensing device, wherein the ARC is coupled to the coating of the isolation structure; and an optical structure (507-508) over the color filter, wherein the optical structure comprises a first sidewall, the first sidewall and a plane substantially parallel with a front surface of 
Nakamura fails to explicitly disclose “the insulating structure comprises a plurality of micro structures”; the isolation structure comprises an insulating material and a coating in contact with a bottom surface and “a sidewall of the insulating material and the coating is in contact with a sidewall of the photo-sensing device”; “the ARC is in direct contact with the photo-sensing device; the optical structure has a prism shape”; and “the optical structure and the color filter comprise a same material”.
	FIG. 4 of Kuo discloses a similar BSI image sensor, comprising: a plurality of micro structures (53). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Nakamura, as taught by Kuo.  The ordinary artisan would have been motivated to modify Nakamura in the above manner for the purpose of increasing the sensitivity (Para. 4 of Kuo).
	Nakamura as modified by Kuo fails to disclose the isolation structure comprises an insulating material and a coating in contact with a bottom surface and “a sidewall of the insulating material and the coating is in contact with a sidewall of the photo-sensing device”; “the ARC is in direct contact with the photo-sensing device; the optical structure has a prism shape”; and “the optical structure and the color filter comprise a same material”.

	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Nakamura, as taught by Miyashita.  The ordinary artisan would have been motivated to modify Nakamura in the above manner for the purpose of reducing cross-talk between unit pixels (para. 58 of Miyashita).
	Nakamura as modified by Kuo and Miyashita fails to disclose the isolation structure comprises an insulating material and a coating in contact with a bottom surface and “a sidewall of the insulating material and the coating is in contact with a sidewall of the photo-sensing device”; “the ARC is in direct contact with the photo-sensing device; the optical structure has a prism shape”.
	FIG. 1 of Chien discloses a similar BSI image sensor, wherein the isolation structure comprises an insulating material and a coating (150+160) in contact with a bottom surface and a sidewall of the insulating material (170) and the coating is in contact with a sidewall of the photo-sensing device (116). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Nakamura, as taught by Chien.  The ordinary artisan would have been motivated to modify Nakamura in the above manner for the purpose of improving reliability (Para. 3 of Chien).
	Nakamura as modified by Kuo, Miyashita and Chien fails to disclose “the optical structure has a prism shape”.

	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Nakamura, as taught by Lin.  The ordinary artisan would have been motivated to modify Nakamura in the above manner, because the claimed shape was a matter of choice, which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the claimed prism shape was significant (Para. 20 of Lin). In re Dailey 149 USPQ 47, 50 (CCPA 1966). See also Glue Co. v. Upton 97 US 3,24 (USSC 1878). MPEP 2144.04.

	Regarding Claim 6
	With respect to “the included angle is between about 35° and about 55°”, said angle is related to the optical wavelength, the refractive index of material used for the optical structure, and the distance from the sensor surface to the optical structure. Paragraph 20 of U.S. Patent Pub. No. 2013/0147993 of record by Lin provides documentary evidence. Therefore, it is considered to be a result effective variable where the result is a change in device performance.  The claim to an angle therefore constitutes an optimization of ranges.  In re Huang, 100 F.3d 135, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996). It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the included angle as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP § 2144.05.

	Regarding Claim 7
	FIG. 10 of Nakamura discloses the optical structure is protruded toward the back side.
	
	Regarding Claim 8
	FIG. 10 of Nakamura discloses the low-n structure surrounds and separates the color filters.

	Regarding Claim 9
	FIG. 10 of Nakamura discloses each of the optical structures (507+508) covers the top surfaces of the low-n structures (509).

	Regarding Claim 15
	FIG. 2 of Lin discloses each of the optical structures further comprises a second sidewall, and the first sidewall and the second sidewall are contact to form a vertex.
		
	Regarding Claim 21
	FIG. 2 of Lin discloses the vertex points to the front side or the back side.
	
	Regarding Claim 24
.

Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, Kuo, Miyashita, Chien and Lin, in view of Yum (U.S. Patent Pub. No. 2008/0157248) of record.  
	Regarding Claim 16
	Nakamura as modified by Kuo, Miyashita, Chien and Lin and Jeon discloses Claim 15.
	Nakamura as modified by Kuo, Miyashita, Chien and Lin fails disclose to “a location of the vertex of each of the optical structures in the array is tunable”.
	FIG. 3 of Yum discloses a similar BSI image sensor, wherein a location of the vertex of each of the optical structures in the array is tunable [0013].
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Nakamura, as taught by Yum.  The ordinary artisan would have been motivated to modify Nakamura in the above manner for the purpose of improving performance of the image sensor (Para. 2 of Yum).
	
Claims 17, 25 and 26 rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, in view of Kim (U.S. Patent Pub. No. 2006/0033131) of record, in view of .  
	Regarding Claim 17
	FIG. 10 of Nakamura discloses a back side illumination (BSI) image sensor (5) comprising: a semiconductor substrate (501) comprising a front side and a back side opposite to the front side; a pixel sensor comprising a photodiode (502) in the semiconductor substrate; a color filter (506) over the semiconductor substrate on the back side; a low-n [0117] structure (509) over the semiconductor substrate on the back side and surrounding the color filter; a plurality of micro-lenses (507-508) over the color filter; an isolation structure (512) disposed in the semiconductor substrate; a sum of the bottom areas of the plurality of micro-lenses is greater than the top area of the color filter; and an insulating structure (510-511) disposed over the semiconductor substrate on the back side, wherein the insulating structure comprises a flat surface (top surface of 510b) in contact with the color filter and a micro structure (511) disposed at a side opposite to the flat surface, the micro structure are disposed between the color filter and the semiconductor substrate, the insulating structure is coupled to the isolation structure, and a surface of the insulating structure is in contact with the color filter, wherein each micro-lens overlaps a portion of the color filter, and the photodiode overlaps each of the micro-lens and the micro structure, wherein each of the micro-lenses is in contact a portion of the low-n structure and a portion of the color filter, and the color filter is in contact with a portion of each of the plurality of micro-lenses. 
Nakamura fails to disclose “a plurality of micro structures”; “a bottom area of each of the micro-lenses is less than a top area of the color filter”; “upper surfaces of the 
	FIG. 3 of Kim discloses a similar BSI image sensor, wherein the insulating structure (35) comprises a plurality of micro structures (36), a bottom area of each of the micro-lenses (37) is less than a top area of the color filter (34); and the photodiode (31) overlaps each of the plurality of micro-lenses and each of the plurality of micro structures. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Nakamura, as taught by Kim.  The ordinary artisan would have been motivated to modify Nakamura in the above manner for the purpose of improving light condensing efficiency and picture quality (para. 19 of Kim).
	Nakamura as modified by Kim fails to disclose “upper surfaces of the micro-lenses are coupled to each other at a point, and the point directly overlaps the color filter, and bottom surfaces of the micro-lenses are coupled to each other to form a flat surface in contact with the color filter”; “the bottom area of each micro-lens is less than a top area of the photodiode”.
	FIG. 7 of Weng discloses a similar BSI image sensor, wherein upper surfaces of the micro-lenses (195) are coupled to each other at a point, and the point directly overlaps the color filter (190), and bottom surfaces of the micro-lenses are coupled to each other to form a flat surface in contact with the color filter.

	Nakamura as modified by Kim and Weng fails to disclose “the bottom area of each micro-lens is less than a top area of the photodiode”.
	FIG. 1 of Tu discloses a similar BSI image sensor, wherein the bottom area of each micro-lens (126) is less than a top area of the photodiode (108).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Nakamura, as taught by Tu.  The ordinary artisan would have been motivated to modify Nakamura in the above manner for the purpose of improving light sensitivity per unit area (Para. 3 of Tu).

 Regarding Claim 25
	FIG. 3 of Kim discloses the micro-lenses over the color filter form a first wave pattern have at least a first crest and at least a first trough, and the first crest and the first trough of the first wave pattern overlap the photodiode.

	Regarding Claim 26
	FIG. 3 of Kim discloses the micro structures (36) form a second wave pattern having a plurality of second crests and a plurality of second troughs, and the second crests and the second troughs of the second wave overlap the photodiode (31).

Claims 18-20 rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, Kim, Weng and Tu, in view of Lin (U.S. Patent Pub. No. 2013/0147993) of record.  
	Regarding Claim 18
	Nakamura as modified by Kim, Weng and Tu discloses Claim 17, wherein each of the micro-lenses comprises a sidewall.
	Nakamura as modified by Kim, Weng and Tu fails to explicitly disclose “the sidewall and a plane substantially parallel with a front surface of the substrate form an included angle between about 35° and 55°”.
	However, said angle is related to the optical wavelength, the refractive index of material used for the optical structure, and the distance from the sensor surface to the optical structure. Paragraph 20 of Lin provides documentary evidence. Therefore, it is considered to be a result effective variable where the result is a change in device performance.  The claim to an angle therefore constitutes an optimization of ranges.  In re Huang, 100 F.3d 135, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996). It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the included angle as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP § 2144.05.

	Regarding Claim 19
	FIG. 2 of Lin discloses each of the micro-lenses comprises a prism shape.


	Nakamura as modified by Kim, Weng and Tu discloses Claim 17, wherein each of the micro-lenses comprises a sidewall, and the sidewall and a plane substantially parallel with a front surface of the substrate form an included angle.
	Nakamura as modified by Kim, Weng and Tu fails to explicitly disclose the included angle is “between about 0° and about 45°”.
	However, said angle is related to the optical wavelength, the refractive index of material used for the optical structure, and the distance from the sensor surface to the optical structure. Paragraph 20 of Lin provides documentary evidence. Therefore, it is considered to be a result effective variable where the result is a change in device performance.  The claim to an angle therefore constitutes an optimization of ranges.  In re Huang, 100 F.3d 135, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996). It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the included angle as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP § 2144.05.

Claim 23 rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, Kuo, Miyashita, Chien and Lin, in view of Kim
	Regarding Claim 23
	Nakamura as modified by Kuo, Miyashita, Chien and Lin discloses Claim 5.

	FIG. 3 of Kim discloses a similar BSI image sensor, wherein the micro structures form a wave pattern having a plurality of crests and a plurality of troughs, and the crests and the troughs overlap the photo-sensing device. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Chou, as taught by Kim.  The ordinary artisan would have been motivated to modify Chou in the above manner for the purpose of improving light condensing efficiency and picture quality (para. 19 of Kim).
	
Response to Arguments
Applicant’s arguments with respect to claims 1, 5 and 17 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
		
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am-7pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892